  Case 1:20-cr-00555-VM Document 21 Filed 11/13/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                     11/13/2020
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :
                                 :                   20 CR 555(VM)
          -against-              :                      ORDER
                                 :
JOSE CIRIACO,                    :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     This Order is entered, pursuant to Federal Rule of

Criminal    Procedure     5(f),     to    confirm     the   Government’s

disclosure obligations under Brady v. Maryland, 373 U.S. 83

(1963),    and   its   progeny,    and   to   summarize     the   possible

consequences of violating those obligations.

     The    Government     must    disclose     to    the   defense    all

information      “favorable   to   an    accused”    that   is    “material

either to guilt or to punishment” and that is known to the

Government.      Id. at 87.    This obligation applies regardless

of whether the information would itself constitute admissible

evidence.     The Government shall make good-faith efforts to

disclose such information to the defense as soon as reasonably

possible after its existence becomes known to the Government,

so as to enable the defense to make effective use of the

information in the preparation of its case.

     The Government must also disclose information that can

be used to impeach the trial testimony of a Government

witness.     Such information must be disclosed sufficiently in
  Case 1:20-cr-00555-VM Document 21 Filed 11/13/20 Page 2 of 3



advance of trial in order for the defendant to make effective

use of it at trial or at such other time as the Court may

order.

     The foregoing obligations are continuing ones and apply

to materials that become known to the Government in the

future.   Additionally, if information is otherwise subject to

disclosure, it must be disclosed regardless of whether the

Government credits it.

     In the event the Government believes that a disclosure

under this Order would compromise witness safety, victim

rights,   national     security,    a    sensitive    law-enforcement

technique, or any other substantial government interest, it

may apply to the Court for a modification of its obligations,

which may include in camera review and/or withholding or

subjecting    to   a   protective   order    all     or   part   of   the

information otherwise subject to disclosure.

     For purposes of this Order, the Government includes

federal, state, and local law-enforcement officers and other

officials who have participated in the investigation and

prosecution   of   the   offense    or   offenses     with   which    the

defendant is charged.      The Government has an obligation to

seek from these sources all information subject to disclosure

under this Order.

     If the Government fails to comply with this Order, the

Court, in addition to ordering production of the information,
  Case 1:20-cr-00555-VM Document 21 Filed 11/13/20 Page 3 of 3



may:

(1)    specify the terms and conditions of such production;

(2)    grant a continuance;

(3)    impose evidentiary sanctions;

(4)    impose sanctions on any responsible lawyer for the

       Government;

(5)    dismiss charges before trial or vacate a conviction

       after trial or a guilty plea; or

(6)    enter   any   other    order   that   is   just    under   the

       circumstances.


SO ORDERED:

Dated:      New York, New York
            13 November 2020
